                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

UNITED STATES OF AMERICA,                          )
                                                   )
       Plaintiff,                                  )             Case No. 3:20-CV-464
                                                   )
                                                               Judges ________________
       v.                                          )
                                                   )
$87,963.00 U.S. CURRENCY,                          )
                                                   )
       Defendant.                                  )

      UNITED STATES’ MOTION TO STAY CIVIL FORFEITURE PROCEEDING

       Comes now the United States of America, by and through J. Douglas Overbey, United

States Attorney for the Eastern District of Tennessee, and hereby moves this Court to stay the

above-captioned civil forfeiture proceeding pursuant to 18 U.S.C. § 981(g)(1), as incorporated by

21 U.S.C. § 881(i), on the basis that civil discovery at this time will adversely affect the ability of

the United States to conduct a related criminal investigation.

       On November 2, 2020, the United States filed a Verified Complaint In Rem for forfeiture

against the defendant property in the instant case. The complaint alleged that the defendant

property is subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C), which authorizes forfeiture

of any property, real or personal, which constitutes or is derived from proceeds traceable to a

violation of 18 U.S.C. §§ 1347 and 1349 and pursuant to 18 U.S.C. §§ 981(a)(1)(A) and

981(a)(1)(C) which authorizes forfeiture of any property, real or personal, involved in a

transaction or attempted transaction in violation of 18 U.S.C. § 1956, or any property traceable to

such property and any property, real or personal, which constitutes or is derived from proceeds

traceable to a violation of 18 U.S.C. § 1956.




     Case 3:20-cv-00464 Document 4 Filed 11/02/20 Page 1 of 4 PageID #: 20
                                               ARGUMENT

       The United States brings this motion to stay the civil forfeiture proceedings on the basis

that allowing any claimant to go forward with civil discovery would prejudice the United States=

ability to conduct a related criminal investigation. Pursuant to 18 U.S.C. § 981(g)(1), as

incorporated by 21 U.S.C. § 881(i):

       Upon the motion of the United States, the court shall stay the civil forfeiture
       proceeding if the court determines that civil discovery will adversely affect the
       ability of the Government to conduct a related criminal investigation or the
       prosecution of a related criminal case.

18 U.S.C. § 981(g)(1). This provision allows the United States the right to seek a stay of a civil

forfeiture proceeding in order to protect a vital interest in a related criminal investigation.

Section 981(g)(2) gives a claimant an analogous right to seek a stay where the related civil

forfeiture case may burden his right against self-incrimination.

       Prior to enactment of the current statute, courts had held that the broader civil discovery

available to a claimant in a civil case could interfere with a criminal prosecution and constituted

Agood cause@ for a stay under the former version of the statute. See United States v. All Funds on

Deposit in Suntrust Account Number XXXXXXXXX8359, 456 F. Supp. 2d 64, 64-65 (D.D.C.

2006) (stay must be granted if Claimant=s discovery requests could compromise existing

confidential informants and/or interfere with the United States= ability to obtain confidential

information from others, or if it would burden the law enforcement officials conducting the

related investigation); United States v. All Funds Deposited in Account No. 200008524845, 162

F. Supp. 2d 1325, 1330-32 (D. Wyo. 2001) (stay granted where civil discovery Ahas a substantial

potential of interfering@ with the ongoing criminal investigation); United States v. Property at

297 Hawley St., 727 F. Supp. 90, 91 (W.D.N.Y. 1990) (good cause requirement satisfied where


                                                   2


     Case 3:20-cv-00464 Document 4 Filed 11/02/20 Page 2 of 4 PageID #: 21
stay necessary to protect criminal case from Apotentially@ broad discovery demands of

claimant/defendant); United States v. One Single Family Residence Located at 2820 Taft St., 710

F. Supp. 1351, 1352 (S.D. Fla. 1989) (stay granted where Ascope of civil discovery could

interfere with criminal prosecution@).

       The present version of 18 U.S.C. § 981(g)(1) provides specifically that a stay shall be

entered whenever the court determines that civil discovery will adversely affect the ability of the

United States to investigate or prosecute a related criminal case. The definitions of Aa related

criminal case@ and Aa related criminal investigation@ set forth in 18 U.S.C. § 981(g)(1), as

incorporated by 21 U.S.C. § 881(i), also make clear that neither the parties nor the facts in the

civil and criminal cases need be identical for the two cases to be considered related. Instead, an

analysis of several factors, which are set forth in the disjunctive, indicates that the two cases

should have some substantial similarities, but need not be identical in all aspects. Those factors

are set forth in 18 U.S.C. § 981(g)(4) as follows:

       [T]he terms Arelated criminal case@ and Arelated criminal investigation@ mean an
       actual prosecution or investigation in progress at the time at which the request for
       the stay, or any subsequent motion to lift the stay is made. In determining
       whether a criminal case or investigation is Arelated@ to a civil forfeiture
       proceeding, the court shall consider the degree of similarity between the parties,
       witnesses, facts, and circumstances involved in the two proceedings, without
       requiring an identity with respect to any one or more factors.

       The Verified Complaint In Rem alleges that the defendant property is subject to forfeiture

because it is property which constitutes or is derived from proceeds traceable to violations of

18 U.S.C. §§ 1347 and 1349 and 18 U.S.C. § 1956 and is subject to forfeiture pursuant to

18 U.S.C. §§ 981(a)(1)(C) and 981(a)(1)(A).

       Allowing any potential claimant to seek civil discovery could compromise confidential

law enforcement information, as well as provide improper opportunities for a claimant to

                                                  3


     Case 3:20-cv-00464 Document 4 Filed 11/02/20 Page 3 of 4 PageID #: 22
ascertain prematurely the details of the ongoing criminal case. Therefore, the United States

submits that a stay in this civil proceeding is appropriate and necessary.

       WHEREFORE, the United States respectfully moves this Court to stay the civil forfeiture

proceedings until the criminal investigation, and any related criminal investigations and

prosecutions are complete.

                                                      Respectfully Submitted,

                                                      J. DOUGLAS OVERBEY
                                                      United States Attorney

                                              By:     s/Gretchen Mohr
                                                      GRETCHEN MOHR
                                                      Assistant United States Attorney
                                                      NY Bar No. 5064704
                                                      800 Market Street, Suite 211
                                                      Knoxville, Tennessee 37902
                                                      (865) 545-4167
                                                      gretchen.mohr@usdoj.gov




                                                 4


     Case 3:20-cv-00464 Document 4 Filed 11/02/20 Page 4 of 4 PageID #: 23
